Title: From George Washington to Major General Stirling, 24 September 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



Near Pottsgrove [Pa.] 24th Sept. 1777 ½ after 5 oclock P.M.
My Lord

Since I have seen Captn Faulkner, and by him learnt the situation of Genl McDougal, I am really uneasy to find how low he is down & near to the Enemy (if they continue in the same position they were this morning).
Captn Faulkner says your Lordship proposed to send an officer to

conduct him by some upper Road, but lest any other business should have withdrawn your attention from this matter, I send to inquire, & if it is not done, to beg that not a moments time may be lost in doing of it.—To do this expeditiously is, in my judgment a matter of great Importance, as I conceive they will if they can get any Intelligence of his situation and numbers (this night) aim a stroke at him.—Besides the officer that may have gone, I also beg that a few light horse with a good guide or two, may be sent to Patrole between him and the Enemy with orders to give him notice of any movement which may appear towards him this night.
After expressing my uneasiness on this head I shall rely upon yr. Lordships care &c. to guard against the stroke which I think (if the Enemy have knowledge of McDougals Situation) may be aimed—Your Lordship will please to forward any accts which may come to your hands of the Enemy’s Situation or movements. I am my Lord Yr Lordships Most Ob

GO. WASHINGTON

